 

Exhibit 10.6

  

3. AMENDMENT

 

This third amendment (“3. Amendment”) dated as of October 31st, 2012 (“Effective
Date”) between Net Element, Inc (“Tenant”) and 1450 South Miami, LLC
(“Landlord”) amends that certain Lease Agreement for 1450 South Miami Avenue
(the “Lease”) dated October 8, 2010 between Landlord and Tenant, the subsequent
Amendment dated November 16, 2011 and the 2. Amendment dated September 28, 2012.
All capitalized terms not otherwise defined herein shall have the meaning so
proscribed in the Lease Agreement as well as in the Amendment and in the 2.
Amendment.

 

WHEREAS, the parties mutually agree to modify certain terms and conditions in
the Amendment.

 

WHEREAS, each Party acknowledges that as of the Effective Date, to such Party’s
knowledge, the other Party is not in material breach or Default pursuant to the
terms of the Lease Agreement, the Amendment and the 2. Amendment.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

1.Initial term extension. Tenant and Landlord agree to extend the term of the
Lease until January 31, 2013. The Base Rent for January 2013 shall be calculated
as follows:

 

       PER SQFT   ANNUALLY   MONTHLY  Base Rent       $29.00    188,500.00  
 15,708.33                        Sales Tax   7.00%  $2.03    13,195.00  
 1,099.58                        TOTAL PAYMENT       $31.03    201,695.00  
 16,807.92 

 

2.Time is of the essence. Tenant agrees that this 3. Amendment has to be signed
by Tenant on or before October 31, 2012 6:00pm EST.

 

IN WITNESS WHEREOF, the parties hereto have caused this 3. Amendment to be duly
executed by their respective authorized signatories as of the Effective Date

 

Net Element, Inc., a Delaware corporation (“Tenant”)

By: Net Element International, Inc.

 

/s/ Jonathan New   BY: Jonathan New, Chief Financial Officer  

 

Page 1 of 2

 

 

[DRAWING OF FLOORPLAN]

 

 

 

